DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1-8 and 13-19, and Species C, Figures 4A-4B, is acknowledged.  Election was made without traverse in the reply filed November 8, 2021.  Claims 4-6 and 9-13 have been canceled by Applicant.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “second central aperture [being] smaller than the first central aperture” as recited in claim 14 and the “third layer” as recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference numeral 314 in Figure 3B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification should be amended to provide proper antecedent basis for all claim limitations including the “third layer” as recited in claim 17.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 includes the typographical error “substate.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a substrate” on line 1 and the limitation “the flexible substrate” on lines 5-6 and 8.  Taken together, these limitations render the claim indefinite because it is unclear whether they are referring to the same or different 
Claims 3, 7, and 8 each depend from claim 1.  Claim 3 recites the limitation “further comprising a non-stick backing material on each of the one or more tabs, the backing material configured for removal so that an adhesive material on the one or more tabs is exposed.”  Claim 7 recites the limitation “wherein the brim extender is configured for attachment to the baseball cap without sewing onto the baseball cap and without a separate clip, string, or other attachment mechanism.”  Claim 8 recites the limitation “further comprising an elastic band sewn or bonded to the substrate about the central aperture.”  Taken together, these limitations render the claims indefinite because claims 3 and 8 appear to be reciting attachment mechanisms (adhesive and elastic band, respectively), while claim 7 recites that the brim extender is configured for attachment to a baseball cap without “any other attachment mechanism.”  It is unclear how the adhesive and elastic band of claims 3 and 8 relate to the limitation of claim 7 reciting that there is no “other attachment mechanism.”
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN Des. 282,404 De Lozada.
To claim 1, De Lozada discloses a (see Figures 1-4) comprising a substrate having:
a front portion and a rear portion defining a central aperture (annotated Figures 1-4, see below; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion) sized to receive a crown portion of a baseball cap;
an attachment tab extending from the rear portion into the central aperture (annotated Figures 1-4);
an attachment slit extending through the rear portion of the flexible substrate (annotated Figures 1-4), the attachment slit sized and positioned to allow a portion of the attachment tab to pass therethrough (annotated Figures 1-4); and
one or more tabs on the front portion of the flexible substrate (annotated Figures 1-4).
To the limitation “brim extender,” Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the sunshine hat of De Lozada meets all the structural limitations as recited in claim 1 and would be capable of performing the function of being a brim extender for an existing hat.


    PNG
    media_image1.png
    1031
    707
    media_image1.png
    Greyscale

claim 2, De Lozada further discloses a brim extender wherein the attachment tab includes an expanded portion that is wider than the attachment slit (annotated Figures 1-4).

To claim 7, (as best understood by Examiner) De Lozada further discloses a brim extender wherein the brim extender is configured for attachment to the baseball cap without sewing onto the baseball cap and without a separate clip, string, or other attachment mechanism (annotated Figures 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over De Lozada (as applied to claim 1, above) in view of USPN 5,727,250 Black.
To claim 3, (as best understood by Examiner) De Lozada discloses a brim extender as recited in claim 1, above.
De Lozada does not disclose a brim extender further comprising a non-stick backing material on each of the one or more tabs, the backing material configured for removal so that an adhesive material on the one or more tabs is exposed.
However, Black teaches a brim extender comprising a non-stick backing material, the backing material configured for removal so that an adhesive material is exposed (col. 3. Lines 1-20).
De Lozada and Black teach analogous inventions in the field of hat brims.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brim extender of De Lozada to include backing material and adhesive as taught by Black because Black teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that adhesives could aid in maintaining the brim extender of De Lozada in the fully assembled form as depicted in Figure 4 of De Lozada.

To claim 8, (as best understood by Examiner) De Lozada discloses a brim extender as recited in claim 1, above.
De Lozada does not disclose a brim extender further comprising an elastic band sewn or bonded to the substrate about the central aperture.
30) further comprising an elastic band (38) sewn or bonded to the substrate about the central aperture (see especially Figure 2; col. 3, lines 1-20).
De Lozada and Black teach analogous inventions in the field of hat brims.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brim extender of De Lozada to include an elastic band around the central aperture as taught by Black because Black teaches that this configuration is known in the art and beneficial for providing sufficient holding strength to maintain the brim extender in position (col. 3, lines 1-20).

Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,862,520 Wyant in view of USPN 5,592,696 Oliver.
To claim 14, Wyant discloses a brim extender (10) comprising a substrate (col. 2, lines 10-35) having:
a first layer (14) comprising a substantially stiff backing material (col. 2, lines 10-24), the first layer having a first central aperture (16) size to receive a crown portion of a baseball cap (see Figures 1-3; col. 2, lines 10-42);
a second layer (24) comprising an elastic fabric (col. 2, lines 24-36) having a second central aperture (see Figures 1-3; col. 2, lines 24-36);
wherein the first and second layer are bonded or sewn together to form the brim extender that is held in place on the baseball cap at least by the elastic fabric stretching around the crown portion of the baseball cap (see Figures 1-3; col. 2, lines 10-42).

However, Oliver teaches a brim extender (23 of Figures 11-12) similar to that of Wyant wherein a second central aperture (52) is smaller than a first central aperture (see Figure 11; col. 4, line 65 – col. 5, line 11).
Wyant and Oliver teach analogous inventions in the field of hat brims.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brim extender of Wyant such that the second central opening is smaller than the first central opening as taught by Oliver because Oliver teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill in the art that linear slit 52 of Oliver may be formed more easily than an opening that is oval-shaped in a relaxed state.

To claim 15, the modified invention of Wyant (i.e Wyant in view of Oliver, as detailed above) does not teach a brim extender wherein the second central aperture is substantially oval in a relaxed state in the embodiment of Oliver depicted in Figures 11-12.
However, Oliver teaches additional embodiments wherein the second central aperture is substantially oval in a relaxed state (see Figures 2, 3, 9, and 10 of Oliver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Wyant to have an oval-shaped second central aperture as taught by Wyant because Wyant teaches that this configuration is known in the art.  I would further have been obvious to see MPEP 2144.04).

To claim 16, the modified invention of Wyant (i.e Wyant in view of Oliver, as detailed above) further teaches a brim extender further comprising an elastic band (46 of Oliver) sewn or bonded along an inner perimeter of one or more of the first and second layers (col. 5, lines 28-40 of Oliver).

To claim 19, the modified invention of Wyant (i.e Wyant in view of Oliver, as detailed above) further teaches a brim extender wherein the first layer comprises an interfacing fabric or plastic (see Figure 7 of Oliver; col. 3, line 66 – col. 4, line 13 of Oliver).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wyant in view of Oliver (as applied to claim 14, above) and in further view of US Pub No. 2018/0199648 Burton.
claim 17, the modified invention of Wyant (i.e. Wyant in view of Oliver, as detailed above) does not teach a brim extender further comprising a third layer comprising an elastic fabric, wherein the first layer is bonded between the second and third layers. 
However, Burton teaches a brim extender similar to that of Wyant and Oliver and further comprising a third layer comprising an elastic fabric, wherein the first layer is bonded between the second and third layers (para. 0030; regarding the limitation that the fabric is an “elastic” fabric, Examiner respectfully asserts that absent further distinguishing limitations in the claims regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the invention of Wyant coupled with Oliver and Burton meets the claim limitation). 
Wyant, Oliver, and Burton teach analogous inventions in the field of hat brims.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Wyant to include a third layer as taught by Burton because Burton teaches that this configuration is known in the art and beneficial for providing sun protection for a wearer (Abstract; para. 0030).

To claim 18, the modified invention of Wyant (i.e. Wyant in view of Oliver and Burton, as detailed above) further teaches a brim extender wherein the second and third layers are different color or style, such that the brim extender is reversible (Burton para. 0030 teaches second and third layer and Oliver col. 4, lines 12-28 teaches reversible styles).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Examiner, Art Unit 3732